DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1-16, none of the prior art teaches or suggests, alone or in combination, an image sensor comprising: a polarizer provided at the first surface of the substrate, wherein the polarizer comprises: a lower structure comprising at least one trench recessed from the first surface of the substrate extending toward the photoelectric conversion region; and a plurality of upper patterns provided on the lower structure and spaced apart from each other in a first direction parallel to the first surface, wherein the substrate is a single layer structure.
	With respect to claims 17-20, none of the prior art teaches or suggests, alone or in combination, an image sensor comprising: a polarizer provided at the first surface of the substrate, wherein the polarizer comprises: a lower structure comprising: a plurality of lower patterns protruding from the substrate; .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JONATHAN HAN/Primary Examiner, Art Unit 2818